Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The Applicants’ amendment filed June 9, 2022 is acknowledged.  Claims 4-5 are deleted.  Claims 1 and 10 are amended.  Claims 9-25 are withdrawn. Now, Claims 1-3 and 6-8 are pending for consideration. 

2.	Applicant should notice that the claim status identifier of Claim 10 should be -- (Withdrawn, Currently amended) --.

3.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

4.	 Since the elected species A is free of prior art (except that set forth in paragraph 8), a search extended to the rest of species has been performed.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim 
in dependent form shall contain a reference to a claim previously set forth and 
then specify a further limitation of the subject matter claimed. A claim in 
dependent form shall be construed to incorporate by reference all the limitations 
of the claim to which it refers.


6.	Claims 3 and 8 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
For Claim 3 (line 2), “1,4-dioxane” is not supported in Claim 1.
For Claim 8 (lines 2-3), “3-ethylmethylamino-1,1,1,3,5,5,5-heptamethyltrisiloxane” is not supported in Claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Borchert (US 3 530 092) in view of Delis (US 2014 0127523).
	Borchert discloses a composition for treating paper, textile, etc., which comprises an organoamino-polysiloxane. (col. 1, lines 18-22) The organoamino-polysiloxane can be prepared by reacting a hydrosilicone modified silicone polymer composed essentially of siloxy units having the formula (A) and a siloxy unit having the formula (B) with an amine of HNR1R2. (col. 2, line 35 to col. 4, line 8) A suitable hydrosilicone modified silicone polymer is exemplified as (Me3SiO)2SiMeH. (Examples 1 and 3) As such, the organoamino-polysiloxanes would contemplate any products derived from (Me3SiO)2SiMeH and the forgoing amine of HNR1R2 (e.g., dimethylamine, etc.) with sufficient specificity. The composition is substantially free of halides, metal ions and/or metals. Borchert is silent on the presently claimed solvent. However, Delis teaches the use of a solvent such as dioxane, etc., in a composition for treating lignocellulosic materials. ([0235]) Since there are merely two isomers of dioxanes, i.e., 1,4-dioxane and 1,3-dioxane. As such, Delis disclosure renders 1,4-dioxane obvious. The composition comprises an organoamino functional polyorganosiloxane. The motivation is to afford a solution, dispersion, etc. of the organoamino functional polyorganosiloxane to facilitate the foregoing treatment. ([0001], [0022], [0045] and [0232]-[0235]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Delis’ solvent in Borchert’s composition with expected success. Especially, Delis is in the same field of endeavor as that of Borchert. 

9.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claim is set forth in paragraph 10.

Allowable Subject Matter
10.	Claims 1-2 and 6-7 are allowed.
	Borchert does not teach or fairly suggest the presently claimed solvent.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



klp
July 26, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765